Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the request for reconsideration filed April 14, 2022.  Claims 1-20 are pending.  Applicant’s arguments have been considered and are not persuasive.  A detailed response can be found below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed determination of motion of the user object to avoid collision must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide details on the obtaining of image information and the detection of a user object, the determination of motion, and causing the input device to avoid collision.  The details on the hardware and software are entirely lacking.  All that is recited are desired functions.  The specification also fails to teach more than one physical processors or the software to allow the processor(s) to perform the desired function.  There are no details on how motion may be effectuated with a vibration motor.  There are no details of the hardware to perform 2d movement.  A motorized wheel or rotor blades is insufficient details.  Further, a single motor may on provide rotational or linear movement.  Thus, it is not clear how movement may be effectuated in 2d. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the processors are configured.  There are no details to define the structure of the software to perform the recited functions.  Further, there is no teaching of details for more than one physical processors.  It is not clear how a real-world path in a real-world environment is determined.  How does the system determine the starting point, intermediate point and the ending point on a surface?  The specification does not define an intermediate point or how it is determined.  The specification is entirely lacking in details.
Regarding claims 2 and 12, it is not clear how more than one drive component is used together.  It is also not clear what is a drive component since the term has no plain or defined meaning.  
Regarding claims 9 and 19, it is not clear how a plurality of processors can perform the recited functions.  The specification includes no details on the software.
Regarding claims 10 and 20, it is not clear how one or more processors may obtain image information, detect user objects and determine user motion. It is not clear how the processor determines potential collision.
Regarding claim 11, it is not clear how multiple processor are configured to perform the steps of the method.  It is not clear how the path is determined.
Regarding claim 14, it is not clear how an input device can be different devices.  The claim limitations do not further limit the claim since hardware does not alter a method claim. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (2012.0065784).  The entire reference should be considered.  Cited portions are exemplary and should not be considered a complete teaching or the only teachings.
Regarding claim 1, Feldman discloses a host processor which sends signals to control an input device 8.  See Figure 4.  The host processor is one of the claimed processors which establishes a connection to the input device. While not directly stated, one of ordinary skill in the art would be familiar with computers and peripherals such a mice and joysticks and the operations of drivers and interrupts to establish such a connection.  It is noted that the specification is entirely lacking in the connection details.  Paragraphs 6-7 teaches the generation of motion control signals to provide kinetic feedback.  The KF dictates physical movement of the input device in a real-world environment. The determination of a 2D path is taught in paragraph 21.  While a 2D path is not explicitly stated, paragraph 28 teaches the use of a plurality of actuator, and thus, suggests motion is more than one direction.  Feldman does not explicitly define the path as a starting point, an intermediate point and an ending point.  However, Feldman teaches commands to cause the input device to move in various directions and distances. The final position is considered the endpoint and the current position is the starting point.  Since more than one actuator may be used for motion, one of ordinary skill in the art would recognize that motion may be consecutive via each actuation.  It would have been obvious that the first motion would establish the intermediate point and the second motion would establish the end point.
Regarding claim 2, see motor controller.  Paragraph 37 teaches a wireless connection which suggests wireless communication devices. 
Regarding claim 3, Feldman teach the use of motors to effectuate displacement.  While a wheel is not stated, one of ordinary skill in the art would recognize a motor driven wheel is conventionally used cause displacement.  It would have been obvious to use conventional means as suggested by the reference.
Regarding claim 4, see paragraph 77. 
Regarding claim 5, see paragraph 50.
Regarding claim 6, see paragraph 53-54 and 17. The forces that cause the movement of the actuators causes the input device to accelerate or restrict movement along the path.
Regarding claim 7, Feldman teaches that more than one input device is possible.  It would have been obvious to add a second device since one is merely duplicating parts for multiple effect.
Regarding claim 8, it would have been obvious use a second input device in a similar manner since one is merely duplicating parts for multiple effects.
Regarding claim 9, see paragraph 14. 
Regarding claims 11-19, these claims are the method equivalent of claims 1-9.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
Response to Remarks
Applicant argues that the drawings are sufficient to understand the claimed invention.  The Examiner disagrees.  The fact that there are many different ways to interpret the invention renders the claims ambiguous.  The drawings fails to show a preferred or any embodiment which would clarify the structure of the invention.  Such structure is necessary to understand the invention.  The fact that the Examiner recognizes a plurality of ways a limitation may be implemented does make the lack of details in the figures insufficient to understand the invention since there are specific details that would be required and not merely an understanding of the general concept.
	With respect to the rejections of the claims under 112(a), possession, applicant argues that the specification provides sufficient details because the specification refers to one or more processors and software.  Applicant concludes by generally referring to paragraphs 22-60 with a conclusory statement.  Nothing specific is recited—merely a statement that the disclosure is sufficient.  In computer implemented inventions, it is not sufficient to merely recite a processor and software is functional terms.  MPEP 2161.01(I) states: When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).
	The specification fails to provide the details as required in the MPEP since there is no details on the algorithm or equivalent.  The cited paragraph and drawings merely reiterate the functional language within the claims without details to show possession of the claimed invention.  Further, merely recited generic techniques without any details on the adaptation for the specific claimed purpose is further evidence of the lack of possession.
	It is also noted that there is no details with respect to the device controlled to move along a path.  Applicant has not disclosed that the controlled device is a conventional object or what that object is.  Thus, sending movement signals to move along a path would not be possible without an understanding of the device controlled if the device is not a conventional item.  If the device is conventional and accepts movement commands, then, one is merely providing obvious signals to cause displacement.
	With respect to the rejection under 112(b), applicant argues that the claims are clear because they use conventional English-language words.  That is not the standard for definiteness.  If we were to adopt such a standard, no claim written in English would be indefinite. Claims are read in light of the specification and words are not considered in a vacuum.  For example, a starting point, and intermediate point, and an ending point only has a meaning within a particular context.  These terms are not merely a matter of breadth. What constitutes an intermediate point?  For example, referring to an object “near” a tree may be broad and written in English, but it does not give a person a clear indication of what would be near since the term is subject to varying interpretation between different people with no clear accepted meaning with regard to distance.
	With respect to claims 2 and 12, the claims recites that the drive components are configured to cause physical movement of the device. There is not teaching of the actual drive components or their configuration.  Since the drive component has been modified via the configuration, it is not a conventional elements.  The term “drive component” has no set definition.  While applicant may be his own lexicographer, where he chooses his own terms, he must also define them. 
	With respect to claims 4 and 14, the rejections have been withdrawn in view of the amendment.
	With respect to claims 9 and 19, merely reciting a plurality of processors without details renders the claim indefinite.  The interaction and structure of the processors cannot be determined since the specification provides no details.  Further, since a plurality can be an infinite number of processors, it is not clear how a large number may be integrated together to perform the recited functions.  The specification fails to teach how the processors may be configured to perform the recited functions.  The lack of a clear structure and configuration renders the claims indefinite.
	With respect to claims 10 and 20, merely reciting a plurality of processors without details renders the claim indefinite.  The interaction and structure of the processors cannot be determined since the specification provides no details.  Further, since a plurality can be an infinite number of processors, it is not clear how a large number may be integrated together to perform the recited functions.  The specification fails to teach how the processors may be configured to perform the recited functions.  The lack of a clear structure and configuration renders the claims indefinite.
	With respect to the prior art rejections, applicant states that he reserves the right to challenge analogousness but presents no argument. This is considered a waiver since later presented arguments would be considered untimely.  Applicant alleges that a prima facie case of obviousness has not been presented.  With respect to claims 1 and 11, applicant has essentially recited the steps of determine a path, generate motion control signals and effectuate communication of the signals to cause physical motion.  The lack specificity renders the rebuttal unclear.  What exactly is missing from the applied references that renders the claims non-obvious?  It is noted that the specification fails to provide such details on the path in the real-world environment-especially with respect to the starting point, the intermediate point, and the ending point.  Claims are given their broadest reasonable interpretation in view of the specification.  The lack of details with respect to the determination of such points and how they relate to the commands communicated to effectuate movement makes the determination of these limitations unclear.  However, these claims may be interpreted as moving from an initial location to a final location by a command.  While Feldman does not use the term path, it does effectuate motion in a two-dimensional path in a real-world environment. Thus, it teaches a starting point and an ending point.  Any point along the path may be considered an intermediate point.  Further, motion by the device may be performed on different axis independently or via more than one motion.  If the movement is separated into an x motion followed by a y motion, the point in between would be considered in intermediate point. Alternatively, the specification does not teach what determines this intermediate point.  Thus, it may be considered merely an obvious design choice if the path is a single motion or a plurality of individual motions.
	Applicant also argues that Feldman does not establish motion on a real-world surface.  It is unclear what this means.  Feldman also moves an object in the real-world and the mouse is on a surface.  Applicant argues that Feldman is silent with respect to movement between multiple points on a surface.  First, Feldman teaches movement on a surface.  One of ordinary skill in the art would recognize that motion between a starting point and an ending point would require movement on a path.  Whether the path requires intermediate points is an obvious design choice since Feldman is not limited to a single movement.  Additional movements is merely the obvious repetition of motion to achieve the same effect. Thus, while applicant has engaged in cleaver wordsmithing in an attempt to distinguish the claims over the prior art, he has not defined what is different than the prior art.  He merely concludes that the differences are non-obvious merely because the words are different and ignores the fact that the prior art commands the device to move from one position to another which is defined by the command that determines the path of movement.  The claims and the specification fails to teach what is different or the purpose of such differences.  The path is not limited in any way other than moving from an initial point to an ending point.  The prior art also teaches such movement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



May 29, 2022